*566On Petition to Rehear.
The holding of the opinion heretofore released is that Bradley County is not liable for the fees earned by the attorneys for Mr. Stine in defending the quo warranto suit instituted against him. He files this petition to rehear, wherein he insists that this Court erred in holding that “this is not a suit against Bradley County, or against Stine in his official capacity. It is a suit against him individually”. The petition also refers to the statute (quoted in the original opinion) authorizing the County Judge in certain instances to employ counsel to advise him, etc., as to his legal rights.
We are not able to supplement the reasoning in the opinion heretofore released for the conclusion reached, and about which the petition to rehear complains, further than to refer petitioner to the following texts and the cases to which those texts refer.
The text of 44 American Jurisprudence, page 102, section 23, is as follows:
“A proceeding in quo warranto against a public officer is for the purpose of determining whether he is entitled to hold the office and discharge its functions. It is not against the respondent officer in an official capacity for the purpose of establishing some official power, right, duty, or obligation attaching to the office or pertaining to the duties of a public official as such. Thus, the writ is directed to the person holding the office and exercising its functions rather than to the officer as such, * #
The text of 74 C.J.S., Quo Warranto, sec. 2, page 178, citing authorities, is this: '
*567“* * * but a proceeding by information to try title to an office is personal as to tbe persons claiming tbe office, and in tbe sense that it is against an individual, rather than against an officer as such. ’ ’
Tbe statute authorizing tbe County Judge to employ counsel to advise him, etc. in certain instances as to his legal rights, duties, etc. necessarily refers to his legal rights as County Judge rather than to the question of whether he is the County Judge.
The petition also refers to the fact that whether Stine was County Judge was dependent upon the constitutionality of a certain statute; that the adjudication of the validity of that statute was a benefit to Bradley County. The fact that a county receives a benefit of this character by reason of litigation defended by an individual does not entitle the county to pay for the fees earned by the attorneys representing that individual. Southern v. Beeler, 183 Tenn. 272, 308 195 S.W.2d 857; State v. True, 116 Tenn. 294, 314, et seq., 95 S.W. 1028.
Judges were lawyers first. Lawyers ordinarily must support themselves and their families by the fees earned in consideration of services rendered. A no more unpleasant duty rests on a judge than that of being forced to hold that for valuable services obviously received the attorney is not entitled to be paid a fee by the party who benefited by reason of those services. But the law being what it is, and especially when it applies to a county, the Court has no choice other than to take the action it has taken in this case.'
The petition to rehear is denied.